LATTIMORE, Judge.
for theft; punishment, four years in the penitentiary.
The indictment in this case contained four counts; three charging burglary and one charging theft. At the request of appellant the state elected to try upon the count charging theft. Our attention is attracted by the fact that said count fails to allege the ownership of the property said to be stolen. Such allegation is uniformly held to be necessary. The conviction can not stand in the absence of a good indictment.
The judgment will be reversed, and the cause remanded.

Reversed and remanded.